Title: To George Washington from Major John Clark, Jr., 29 November 1777
From: Clark, John Jr.
To: Washington, George



sir
Radnor [Pa.] November the 29th 1777—Six oClock A.M.

Your Favor of the 27th I received last Night and will pay a particular attention to your request—By a Gentleman of veracity (a worthy Friend) who left Philadelphia the Evening before last, I am informed that General Howe is Billeting his Troops on the Citizens, two to every Housekeeper, which has occasioned a universal murmur among the Citizens—By a person who left the City Yesterday Evening, I am further informed the Enemy a few Days ago lost a Ship & a Brig (richly laden) in passing the Chevaux de frize—no more Ships of force have got up—’tis strange that the Enemy still say Lord Cornwallis is wounded &

lying in Jersey—he had not returned when my informant came away, & many of the Officers were exceedingly uneasy about him—they give out that they intend making an Attack on your Army but have made no preparation, they confess they’ve lost 30 Men at Gloucester in embarking.
A Baker who lives in the City assured my Friend when the Troops were all in the City he baked for them by order of Genl Howe (four Days rations) 40000 lbs. of Bread including his Officers & followers of the Army—I forget his name but credit the account—they have removed all their Horses from Province Island. I am your Excellency’s Most Obedt

Jno: Clark Junr


P.S. I expect three Spies from the City any moment.

